Citation Nr: 0432071	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  02-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for chronic low back pain.


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from October 1997 to October 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that established 
service connection for chronic low back pain, left ankle 
fracture, and kidney stones and denied service connection for 
tonsillectomy.  The RO assigned a 10 percent disability 
evaluation for chronic low back pain and noncompensable 
disability evaluations for the left ankle fracture and kidney 
stones.  In a February 2002 notice of disagreement, the 
veteran expressed dissatisfaction with the assigned 
evaluations for the chronic low back pain and left ankle 
fracture and the denial of service connection for 
tonsillectomy.  In March 2002, the RO issued the statement of 
the case.  In April 2002, the veteran submitted her 
Substantive Appeal and clarified that she only wished to 
appeal the issue of an initial higher disability evaluation 
for her chronic low back pain.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected chronic 
low back pain.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial higher 
evaluation of the veteran's chronic low back pain.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  


FINDINGS OF FACT

1. The veteran's service-connected chronic low back pain is 
manifested primarily by severe paravertebral muscle spasms 
and severe pain that occasionally radiates up to the left 
leg.  She has flare-ups occurring with repetitive movement, 
particularly with routine activities, such as mopping, 
driving, or lifting.

2. X-ray evidence shows that the veteran has scoliosis.

3. The veteran has low back range of motion of forward 
bending to 65 degrees; backward extension to 30 degrees; 
lateral flexion to 25 degrees to the right and 30 degrees to 
the left.

4. There is no evidence of neurological deficits; the veteran 
has no loss of bladder or fecal control as a result of 
chronic low back pain.


CONCLUSION OF LAW

Criteria for a disability rating of forty (40) percent have 
been met for service-connected chronic low back pain.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1; 4.10; 4.40; 4.45; 4.59; 4.71a, Diagnostic Code 5295 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Chronic Low Back Pain

A. Applicable Law and Regulation 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2004).  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2004).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 


C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration is to be given to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint. 38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is based on a review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

As for rating criteria for low back disabilities, under 38 
C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral strain, a 
zero percent evaluation is assigned for slight subjective 
symptoms only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 


standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  In cases involving Diagnostic Code 5295, VA 
must determine whether there is muscle spasm or comparable 
pathology.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In addition, there also are other diagnostic criteria related 
to spine disabilities that may be pertinent to this claim.  
Under the provisions of Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent evaluation is 
warranted for slight limitation of motion; a 20 percent 
evaluation is assigned for moderate limitation of motion; and 
a 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

Intervertebral disc syndrome is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, which was revised. Under the old 
version of Diagnostic Code 5293, effective prior to September 
23, 2002, a 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002), effective prior to September 23, 2002.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief. Id.

Under the current version of Diagnostic Code 5293, effective 
on September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5293, effective September 23, 2002.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation. Id.

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes. Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. Id.

Further, with respect to Diagnostic Code 5293, the VA General 
Counsel has held that, when a veteran receives less than the 
maximum evaluation under this diagnostic code based upon 
symptomatology that includes limitation of motion, 
consideration must be given to 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another code pertaining to limitation of motion. 
VAOPGCPREC 36-97 (December 12, 1997). See DeLuca v. Brown, 
supra. Painful motion is considered to be limited motion 
under the provisions of 38 C.F.R. § 4.59.

The Board notes that there are other rating criteria 
pertaining to spine injuries that were revised and published 
on August 27, 2003.  See 68 Fed. Reg. 51,454-51,458; 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  The 
revised criteria became effective on September 26, 2003. The 
general rating formula for disease and injuries of the spine 
(for diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes) is to be used with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected.  
Unfavorable ankylosis of the entire spine warrants a 100 
percent rating, and a 50 percent for the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent rating.  
Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
rating.

There are several notes after the general rating formula.  
Note (1) instructs to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code. Note (2) instructs that normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Note (3) 
instructs that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered 


normal for that individual, even though it does not conform 
to the normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  Note (4) instructs to round 
each range of motion measurement to the nearest five degrees.  
Note (5) instructs that unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6) instructs to separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history as 
provided in the claims folder to determine whether a higher 
evaluation for a service-connected disability is warranted. 
See 38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, the regulations do not give 
past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue. See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
claims for increased evaluations for service-connected 
disabilities, current extent of disability is of primary 
concern. Id. Accordingly, in such claims, as the one here, 
the Board focuses upon contemporaneous evidence of the extent 
of the disability claimed. 

B. Relevant Evidence

Service connection and a 20 percent evaluation for chronic 
low back pain was made effective from October 2001.  The 
veteran's service medical records show numerous complaints 
of, treatment for, and diagnosis of low back pain.  A January 
2000 report shows she received a sacroiliac joint (SIJ) 
injection to alleviate her chronic low back pain.  A May 2001 
report shows diagnosis of somatic dysfunction of her SIJ.  

Post-service medical evidence consists of VA compensation 
examinations and private treatment records.  A December 2001 
general VA compensation examination report indicates that the 
veteran had been using pain medications and physical therapy 
to relieve her chronic low back pain.  On examination, the 
examiner reported that the veteran had normal gait and 
posture and intact neurological examination.  Diagnosis of 
chronic pain in the lower back was advanced.

A December 2001 spine VA compensation examination report 
shows complaints of low back pain.  The veteran reported that 
she has to be careful with any bending or lifting-type 
activity; driving or riding in a vehicle exacerbates her back 
pain; she has difficulty finding a comfortable sleeping 
position; she has occasional shooting pain in the back into 
the left leg down to her knee; and she had recently 
experienced severe pain after mopping the floor.  She denied 
numbness or tingling of her extremities or loss of bowel or 
bladder control.  On examination, she was shown to have erect 
posture and unremarkable gait .  At that time, no spasm was 
noted but she exhibited some tenderness to palpation of the 
left paravertebral region.  On range of motion testing, she 
exhibited 65 degrees of flexion and 30 degrees of extension.  
She exhibited pain on motion, greater in extension than in 
flexion.  She manifested right lateral bending at 25 degrees 
and left lateral bending to 30 degrees.  Again, there was 
pain on extreme end of motion, greater into the right than 
left.  A diagnosis of chronic low pack pain was advanced.  
The examiner opined that the pain would further limit 
functional ability during flare-ups or with increased use as 
described; however, the examiner was unable to express the 
additional limitation of motion with any degree of medical 
certainty.  The X-ray report showed evidence of mild 
scoliosis of the thoracolumbar spine.  



Private treatment records dated from May 2001 to March 2002 
show numerous complaints of severe low back pain.  In 
February 14, 2002, an impression of severe paravertebral 
muscle spasm was advanced.  The records show that the veteran 
experiences constant back spasms that are very painful.

C. Analysis

In sum, the evidence shows that the veteran exhibits 
scoliosis, suffers from severe low back pain, exhibits severe 
paravertebral muscle spasms, and exhibits marked limitation 
of forward bending in standing position.  Although not 
specified, it appears that the examiner tested the veteran's 
thoracolumbar range of motion.  According to the spine 
examination, the veteran exhibited limited range of motion on 
her flexion (65 degrees of flexion out of 90 degrees) and her 
right lateral bending (25 degrees out of 30 degrees).  The 
veteran exhibited intact neurological examination and denied 
any neurological symptoms or loss of bowel or bladder control 
and none were described by the examining physicians.  

The Diagnostic Code specifically applicable to the issue on 
appeal is Diagnostic Code 5295, which evaluates lumbosacral 
strain. Given that the veteran currently is assigned a 20 
percent evaluation, to warrant the next higher evaluation of 
40 percent under Diagnostic Code 5295, there must be evidence 
of significant symptoms, such as the listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The Board 
also must determine whether there is muscle spasm or 
comparable pathology. See Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Board notes that the veteran has some symptoms of 
significant lumbosacral strain, such as x-ray evidence of 
scoliosis and marked limitation of forward bending in 
standing position.  Specifically, as noted above, the 
veteran's range of motion is limited to flexion of 65 degrees 
and right lateral flexion of 25 degrees.  While objective 
factors would suggest that the veteran's lumbosacral strain 
should not been deemed severe, the Board must also consider 
DeLuca factors such as functional loss due to, e.g., pain on 
motion.  There is ample evidence that the veteran has 
recurrent muscle spasms and significant chronic pain due to 
her low back disability.  Moreover, evidence shows that the 
pain is not limited to the lumbar back; rather, it radiates 
to her legs.  The pain is significant enough that it hampers 
the performance of routine activities, such as mopping the 
floor, driving a vehicle, and lifting an object.  Taking into 
account all of this evidence, and in particular, evidence of 
chronic pain and its impact on daily functioning, the Board 
is inclined to resolve any reasonable doubt in the veteran's 
favor to award an increased rating of 40 percent under 
Diagnostic Code 5295.  In this connection, the Board notes 
that Diagnostic Code 5292 also assigns a 40 percent rating 
for severe limitation of motion of the lumbar spine.  Forty 
percent is the highest evaluation available under both 
Diagnostic Codes 5292 and 5295.

The Board also has considered Diagnostic Code 5293, both old 
and new, which evaluates intervertebral disc syndrome.  
Essentially, Diagnostic Code 5293 seeks to determine the 
extent to which a back disability incapacitates the veteran 
based upon evidence of neurologic manifestations. Under new 
Diagnostic Code 5293, incapacitating episodes having a total 
duration of at least four to six weeks in the previous one 
year warrant a 40 percent evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past one year warrant a 60 percent evaluation.  Under the 
old Diagnostic Code 5293, a 40 percent evaluation required 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief. A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy and little 
intermittent relief.

The evidence of record does not indicate that the veteran is 
now or was ever completely incapacitated (see new Diagnostic 
Code 5293).  There is no evidence that the veteran 
experienced a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician.  Rather, evidence indicates that 
her overall functional loss is significant due to recurring, 
chronic low back pain and associated back pain.  The record 
suggests that there was some relief with medication, as noted 
in the private medical notes.  In 


general, the evidence appears to be consistent with language 
found in old 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) , 
which assigned a 40 percent rating for severe symptoms with 
intermittent relief.

As for recently revised regulations pertaining to the spine 
disability, effective on September 26, 2003, these 
regulations address ankylosis of the spine, particularly 
ankylosis of the cervical or thorocolumbar spine.  
Unfavorable ankylosis of the entire cervical spine warrants a 
40 percent rating.  Unfavorable ankylosis of the entire 
thorocolumbar spine would warrant a 50 percent rating; a 100 
percent rating would be assigned if the entire spine is 
affected.  In this case, there is no evidence of ankylosis of 
any part of the spine. Accordingly, evidence does not support 
an evaluation higher than 40 percent.

In conclusion, the Board finds that the preponderance of the 
evidence favors a rating of 40 percent under Diagnostic Code 
5295 for chronic low back pain, taking into account DeLuca 
factors. The Board has resolved any reasonable doubt in the 
veteran's favor. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.120, 4.13 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103, 
5103A;  38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In the present case, the Board 
finds the RO has satisfied its obligations under the VCAA.

Through the rating decisions, the January and August 2002, 
and VCAA letters of May 2003 and January 2004, the statement 
of the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate her claim for an increased rating, the evidence 
VA will seek to provide, and the evidence she is expected to 
provide.  For instance, in the letter of May 2003, the 
veteran was informed that in order to establish entitlement 
to a higher disability rating, the evidence must show that 
her service-connected disability had gotten worse.  In the 
January 2004 letter, she was given a list of what additional 
information or evidence that was needed from her (information 
regarding treatment and location of records), and was told 
that VA would request records she desired provided that she 
gave the release to do so.  She was also informed that VA 
would obtain relevant records from any Federal agency and 
would make reasonable efforts to get relevant records not 
held by a Federal agency.  Relevant medical records have been 
obtained and lists of that evidence were provided to the 
veteran in the statement of the case and supplemental 
statement of the case.  The Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In July 2004, VA General Counsel issued a memorandum that 
stated that VCAA-complying notice can be provided to the 
veteran by documents devoted solely to notifying the claimant 
of the information and evidence necessary to substantiate the 
claim, to indicating which party is responsible for obtaining 
which portion of such information and evidence, and to 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The 
General Counsel also held that the notice requirement of 
section 5103(a) and section 3.159(b)(1) can be satisfied by a 
document such as a statement of the case, a supplemental 
statement of the case, or a rating decision.  VAOPGCPREC 7-
2004 (General Counsel opinions are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000)).  In this case, the VCAA letters 
provided the veteran with the information and evidence needed 
to substantiate the claim, and that letter, along with the 
March 2002 statement of the case provided the veteran with 
the information indicating which party is responsible for 
obtaining which portion of such information and informed her 
of the opportunity to provide any evidence in his possession 
that pertains to the claim.

The Board further notes that information regarding 38 C.F.R. 
§ 3.159 was sent to the veteran after the RO's decision that 
is the basis for this appeal.  See Pelegrini II, No. 01-944, 
slip op. at 8-11 (June 24, 2004).  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, although the complete VCAA information was not given to 
the veteran prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the statement 
of the case, supplemental statement of the case, and other VA 
correspondence were provided by the Agency of Original 
Jurisdiction prior to the transfer and certification of the 
veteran's case to the Board, and its content fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See VAOPGCPREC 7-2004 (June 24, 2004).  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA correspondence.  In the January 
2004 letter, the veteran was informed that she may submit any 
evidence of treatment within one year from the date of the 
letter; however, no evidence was submitted.  She was also 
informed that if VA decided her claim before the one-year 
time period had expired, she still had until that date to 
submit additional evidence and protect her entitlement to 
benefits from the earliest possible date.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining service 
records and affording the veteran with VA compensation 
examinations.  In this case, the RO did not request private 
treatment records because the veteran had already submitted 
them.  The Board concludes, therefore, that a decision on the 
merits at this time with respect to appealed issue does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

A disability rating of 40 percent is granted for service-
connected chronic low back pain subject to the regulations 
governing award of monetary benefits.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



